Citation Nr: 1202296	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  01-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right foot or ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1968 to April 1970.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision by the Los Angeles Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2003, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Board remanded the case for development of service treatment records (STRs) in January 2002 and in April 2004.  In June 2005 the Board issued a decision which denied service connection for a right foot or ankle disorder.

The Veteran appealed the June 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2006, the Court endorsed a November 2006 Joint Motion for Remand (Joint Motion I) of the parties, vacated the June 2005 Board decision that denied the benefit sought, and remanded the matter for development (to include for service personnel records) and readjudication consistent with the instructions in Joint Motion I.  In July 2007 the Board remanded the case for additional development for service treatment records.  In January 2009 the Board issued a decision which denied service connection for a right foot or ankle disorder.

The Veteran appealed the January 2009 Board decision to the Court.  In October 2009, the Court endorsed a September 2009 Joint Motion (Joint Motion II) of the parties, vacated the Board's January 2009 decision, and remanded the matter for development and readjudication consistent with the instructions in Joint Motion II.  The Court-endorsed Joint Motion II is now the law of the case.  In October 2010 the Board remanded the case for further development of service personnel records and any alternative records, including base hospital records and unit diaries.

FINDING OF FACT

It is not shown that the Veteran sustained a right foot or ankle injury in service, or that any right foot or ankle disorder he currently has is related to his active service.
CONCLUSION OF LAW

Service connection for a right foot or ankle disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim decided herein.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice requirements were satisfied by February 2002, May 2003, May 2004 and August 2007 letters from the RO that explained what the evidence needed to show to substantiate the claim.  They also explained that VA was responsible for obtaining relevant records from any federal agency, and would make reasonable efforts to obtain records not held by a federal agency, but that it was the Veteran's responsibility to make sure that VA received all requested records not in the possession of a federal department or agency.  Furthermore, in the August 2007 letter, he was given notice regarding ratings and effective dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He had ample time to respond to these letters or supplement the record.  Thereafter, the claim was readjudicated.  See October 2008 Supplemental Statement of the Case (SSOC).

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran provided testimony during his 2003 hearing.  The Veteran's STRs, service personnel records and available post-service treatment records have been secured.  He alleges that his STRs are incomplete as there are no records of the times he reports he went on sick call at Fort Ord for his right ankle in May 1968 and was treated until the end of that year.  See Notice of Disagreement dated February 2001.  He specifically requested that base hospital and unit diaries be searched.  

In November 2000, the RO received from the National Personnel Records Center (NPRC) what the RO had described as the Veteran's complete service medical and dental record.  A subsequent NPRC response in May 2004 stated that all available STRs had been forwarded to the RO in November 2000.  In response to a separate request for active duty inpatient clinical records for a right foot and ankle injury from April to June 1968 at Fort Ord, the NPRC responded that "searches of Fort Ord, CA (Silas B. Hayes Hospital) for 1968 were conducted, but no records were located."  In 2007 another request was made to the NPRC to "conduct an exhaustive search for SMRs [service medical records] for period between April and December 1968 (specifically for reports of treatment for a right foot and ankle injury at Fort Ord in May 1968)."  NPRC was asked to "search personnel records, base hospital records, and unit diaries."  NPRC responded once again that the SMRs had been sent in November 2000 and that the NPRC had no available SMRs.  In 2011 the Veteran's complete service personnel file was requested and obtained.  Also in 2011, morning reports for the Veteran's unit dated from April to June 1968 and from August to October 1968 were searched for mention of the Veteran and/or his reported right foot or ankle injury.  After an investigation, the response was that there were "no remarks located on incident or individual."  In November 2011 RO personnel made a formal finding that the Veteran's unit diaries could not be obtained based on the negative response from the personnel information exchange system (PIES).

According to VA regulation, if VA makes efforts to obtain Federal records but concludes that it is reasonably certain that they do not exist, VA must provide the claimant with oral or written notice of that fact, as well as an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  In an October 2011 letter, the AMC advised the Veteran that it was unable to obtain his STRs, that it had attempted to obtain these records from the NPRC, that the Veteran should send the AMC the records if they were in his possession (or should advise the AMC if he knew the location of the records) and that his claim would be decided unless they heard from him.  In the November 2011 supplemental statement of the case, the AMC advised the Veteran of the provisions of 38 C.F.R. § 3.159(e) and explained that it was unable to obtain additional service medical records from Fort Ord, California, but that it was advised that no additional SMRs were located.  In November 2011 the Veteran responded that he did not have any additional evidence; he requested that the processing of his claim be expedited.  The AMC thus complied with 38 C.F.R. § 3.159(e).

The Veteran underwent VA examinations in January 2003 and January 2005.  Taken together, these examinations are found to be adequate for adjudication purposes.  The examiners specifically noted that the claims folder had been reviewed and summarized the relevant evidence in detail in the reports; they examined the Veteran; and they thoroughly explained their negative opinions (finding no relationship between his foot drop and service), including addressing the Veteran's contentions.  The opinions are adequate because they reflect familiarity with the entire record, including the Veteran's lay statements, and include an adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs include a March 1968 consultation report that notes "peripheral neuritis ?".  The report notes that the Veteran reported complaints of tingling and throbbing numbness involving all four extremities since December 1967.  He had not sought medical attention, and there was no weakness.  The examiner noted a possibility of neuritis.  The Veteran was advised to see a private physician (and return with a letter from the physician).  An April 1968 report notes that the Veteran saw a private physician (but had no letter).  He was approved for induction.  On physical evaluation in December 1968, the medical history the Veteran provided did not include any foot or ankle problems.  On clinical evaluation the feet, lower extremities, and neurologic evaluation were normal.  On February 1970 service separation examination the Veteran denied a medical history of foot problems or neuritis.  On clinical evaluation, his feet, lower extremities and neurologic evaluation were normal.

The Veteran's service personnel records note no complaints or findings related to a right foot or ankle disability.  An April 1970 Statement of Physical Condition notes that the Veteran reported no changes in his physical condition since his February 1970 separation examination.

Post-service medical records include treatment notes from O'Conner Orthopedics (from April 1998 to September 2001), Dr. K. and Dr. R. (dated in May 2000), Dr. J.H. (dated in October 2001), Dr. D.R. (dated in May 2002), and Dr. J.D. (dated in August 2003) that show the Veteran received treatment for his right ankle.  None relate a right foot or ankle disability to the Veteran's service.

A March 1998 record from a private neurologist, Dr. G. K., noted that the Veteran "has chronic [right] foot drop.  The cause of foot drop has not been determined by me."
On neurological consult in August 1998, Dr. S.W. noted a medical history which included that the Veteran had a right foot injury in 1968, while in the Army, "with swelling of the right foot, leading to right foot drop, almost complete."  Dr. S.W. also noted "in 1976 after a back injury in 1976, [the Veteran] noticed that foot drop was complete."  The assessment was chronic right foot drop, many years duration.

May 2000 to October 2000 reports from Long Beach VA Medical Center (VAMC) show that the veteran was seen for right ankle complaints.  He gave a history of an ankle injury in 1968.  He had worn a brace for nine years.  The assessment was stable ankle injury with brace in place.

A statement by the Veteran's mother, a self-described registered nurse (RN), received in July 2000 indicates that when he entered service, he did not have right foot drop.  She stated that after basic training, he had a drop foot condition.

Dr. S.W.'s May 2001 treatment records note that the Veteran had a right foot drop during basic training, but he was able to continue serving in the military.  He stated that he dragged his foot and stumbled while still in service.  The assessment was severe injury to the peroneal nerve, and/or branch of the sciatic nerve affecting the peroneal innervated muscles.  An attempted nerve conduction study of the peroneal nerve did not yield results due to the severe atrophy of the target muscles studied.  Dr. S.W. commented that the results were consistent with a long-standing injury that occurred many years ago.  An October 2001 private treatment record assessed right ankle strain or sprain.

On January 2003 VA examination, the Veteran indicated that he twisted his right ankle in basic training in 1968, and that his ankle was swollen at the time and he was seen by a physician.  He reported that after service, in 1976, he fell from a ladder.  X-rays revealed no fractures, but he was in a brace for a couple of months.  The Veteran indicated that he first began to notice frank weakness in the right foot in the early 1990's.  Eventually peroneal nerve palsy was diagnosed based on electrodiagnostic studies.  He had worn a short leg brace over the last four years; without a brace he would drag the right foot and trip.  

The examiner reviewed the Veteran's claims file and noted that at the time of the examination, the Veteran exhibited severe right peroneal neuropathy.  In addition, there appeared to be some type of atrophy of muscles innervated by the right posterior tibial nerve.  The examiner commented that if the Veteran were to have peroneal neuropathy, the location of the lesion would be at the level of the right knee, not at the level of the right ankle.  The examiner also commented that there was a back injury in 1976, and if there were sciatic involvement, as suspected, this could have contributed to the findings on examination.  It was also noted that the Veteran had symptoms of peripheral neuritis beginning in December 1967, prior to military service, and he may have a hereditary condition such as the tendency to pressure nerve palsies that might explain the entire clinical picture.  The examiner concluded, "[i]t is less likely that the current findings in the right lower extremity/foot drop are not related to a service-connected injury."  The examiner explained that "an injury to the right ankle simply in no way could produce the clinical picture present today . . . as involvement of the peripheral nerve is present at the level of the knee or above and, therefore, could not be related to what sounds like a right ankle sprain that occurred to the patient in basic training."  The examiner also noted that "when the patient left the service in 1970, there was no weakness present in the right foot nor was there a foot drop.  As best I can determine, this symptom dates to the early 1990s."  The examiner also opined that "[t]he current right foot drop pathology is a separate disorder from the peripheral neuritis that was diagnosed prior to military service.  Also there is no objective evidence that the current ankle pathology was aggravated by this pre-existing condition."

At his October 2003 videoconference hearing, the Veteran and his representative asserted that his current right ankle disorder was related to an injury in service, specifically, at Fort Ord in 1968.

On January 2005 VA examination, the diagnosis was right foot drop with severe peroneal nerve injury, confirmed by EMG.  The examiner noted that s/he was "unable to state when did it start[] and how chronic."  S/he opined that the right ankle injury in 1968 was "most likely" an ankle sprain.  S/he concluded that "the injury of his ankle in basic training in 1968 was mostly ankle sprain which is not likely the cause of his foot drop since peroneal nerve lesion for his [right] foot drop is likely near the knee not the ankle."

In an undated handwritten note, the Veteran's former employer stated that the Veteran frequently stumbled when walking during the time he worked for him (1970 to 1976).

A July 2007 treatment record from Dr. S.W. notes findings of either a peroneal or distal sciatic nerve injury.  Dr. S.W. referenced his 2001 treatment records and the Veteran's 2003 VA examination report.  He noted that the Veteran reported that his symptoms began during his military service, about the time he fell and sprained his ankle.  However, Dr. S.W. also noted that the Veteran had no STRs to substantiate his claim of inservice injury.  He stated, "[w]ithout those records, it would be difficult to prove or disprove.  The deficit he has is a proximal abnormality in the distal sciatic nerve or in the peroneal nerve, far from the ankle."

To establish service connection for a right foot or ankle disorder, the Veteran must show, by competent evidence, that such disability is related to his service.  With respect to the existence of a right foot or ankle disorder in service, the preponderance of the evidence shows that a right foot or ankle disability was not manifested in service or for many years after service.  While his March 1968 induction physical examination report noted possible peripheral neuritis following complaints of tingling and throbbing numbness involving all four extremities since December 1967, the remaining STRs reflect no complaints, treatment, diagnosis or symptomatology with respect to a right foot or ankle disorder.  During service and at separation, physical evaluations did not include any foot or ankle problems and on clinical evaluation the feet, lower extremities, and neurologic evaluation were normal.  

Treatment records first show a diagnosis of foot drop in 1998, over twenty-seven years after service.  The Veteran also reported that he did not seek medical treatment for his right foot weakness until the early 1990's, over twenty years after service.  Such a lengthy time interval between service and the earliest postservice clinical documentation of the disability is of itself a factor for consideration against a finding that any right foot or ankle disorder is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  

The Board acknowledges that the Veteran has reported that he injured his ankle in service and that he began to experience foot drop symptoms in service as well as his mother's statements that he had a foot drop condition after basic training.  

The Board finds that the Veteran's statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of foot drop symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran's credibility is also weakened by his inconsistent descriptions of his right foot or ankle disability.  In his initial written statement in February 2001, the Veteran reported that his right foot and ankle became swollen in service and that he was given crutches and light duty.  He did not mention foot drop symptomatology at that time.  In a May 2001 written statement to VA he reported that he had a swollen ankle in service that did not heal properly and that he "now" has drop foot.  He again did not indicate that he developed drop foot in service.  However, in a May 2001 statement to Dr. S.W., he reported that he had an incomplete foot drop "during basic training" in service.  During his 2003 VA examination, he reported that he twisted his ankle in service and it was swollen.  The examiner reported "[t]he patient states that he first began to notice frank weakness in the right foot perhaps in the early 1990s.  Initially, he could not obtain a diagnosis.  Eventually, the patient was given a diagnosis of a peroneal nerve palsy."  At that time, for the first time, the Veteran also reported an intercurrent injury in 1976 when he fell from a ladder.  During his 2003 hearing he testified that he had twisted his ankle in service but that he had only had foot drop for about 10 years (since approximately 1993, over twenty-two years after service).  See transcript at 4 and 11.  During his 2005 examination, the Veteran stated that he twisted his right ankle in service but was unable to give a time when he started to notice weakness in his right foot.  He did report that he first sought treatment for right foot weakness in the early 1990s, many years after service.  Thus, the Veteran's reports of when he began to have foot drop:  during basic training (i.e. May 2001 record of Dr. S.W.) versus many years after service (i.e., 2003 VA examination report), are inconsistent.  These inconsistencies, combined with the showing of interest, support the conclusion that his statements with respect to the incurrence of a right foot or leg disability in service are not credible.

With respect to the Veteran's mother's statement: "[a]fter basic training he had a drop foot condition" the Board finds that her statement is outweighed by the negative evidence of record on this point, as explained below.  

The preponderance of the evidence in the record is against a finding of a relationship between any current right foot or ankle disability and the Veteran's service.  The "positive" evidence with respect to such a relationship includes an August 22, 2001, statement by Dr. S.W. of "R foot drop peroneal nerve injury since 1960"; an August 3, 1998, written report by Dr. S.W. noting an injury to the right foot in service "with swelling of the right foot leading to right foot drop, almost complete"; and a May 2001 electrodiagnostic report by Dr. S.W. noting the Veteran "has had a right foot drop since the 1960s when he was in the military."

However, this "positive" evidence has no probative value as those opinions are based on the Veteran's statements that have been deemed not credible.  A medical opinion premised on such an account is of no probative value and cannot serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a postservice examination of the Veteran cannot establish the occurrence of a stressor).  Further, these opinions contain only data and conclusions without any supporting analysis.  Therefore, they are accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
Significantly, Dr. S.W. provided a different opinion in 2007 when he had an opportunity to review the 2003 VA examination report.  In the 2007 report, he noted the Veteran's contentions and that in 2001 he had referred to the Veteran's history as a right foot drop in basic training.  However, Dr. S.W. concluded that without records showing that the Veteran had an injury in service which caused foot weakness "it would be very difficult to prove or disprove."  Dr. S.W. noted that "[t]he deficit he has is a proximal abnormality in the distal sciatic nerve or in the peroneal nerve, far from the ankle."  

Further, to the extent the Veteran's mother, reportedly an RN, is deemed credible and competent to report that the Veteran "[a]fter basic training, had a drop foot condition", her opinion is accorded no weight.  This is so because it contains only a conclusion without any supporting analysis.  Id.  Her opinion is also vague as it does not identify when (i.e., in service or after service) after basic training the drop foot condition was noted.  Arguably, a drop foot condition first manifested and diagnosed many years after service would quality as a drop foot condition after basic training.  Further, her recollection of a remote event (if one assumes that she means to say that she observed the Veteran to have drop foot in service) cannot overcome the separation examination normal foot, lower extremity and neurologic evaluation findings.  In these circumstances, the Board finds contemporaneous recorded medical data has greater probative value than recollections of remote events (here, some 30 years prior).

The "negative" evidence with respect to finding of a relationship between any current right foot or ankle disability and the Veteran's service includes the 2003 and 2005 VA examiners' opinions which concluded that the Veteran's foot drop was due to an injury unrelated to the reported right ankle sprain in service.  Both examiners opined, in essence, that even if the Veteran had sustained a right ankle injury (as he reports), such an injury would not account for the current pathology for which service connection is sought, as that would require an injury at a higher level (e.g., at the knee).  

The Board notes that the March 1998 written statement from Dr. G.K., a neurologist does not support the claim as she states "the cause of foot drop had not been determined by me."

The Board finds that the negative evidence outweighs the positive as the "positive" evidence has minimal to no probative value, as explained above.  Further, the 2003 and 2005 VA medical opinions are probative and persuasive as those examiners reviewed the entire claims file and provided a thorough rationale for their conclusions using evidence in the record for support (i.e. MRI scans and EMG reports).  Also, the VA medical opinions are more probative than the opinion of the Veteran's mother, as the VA medical opinions were prepared by physicians, who have more medical training than nurses. 

With respect to service connection based on aggravation, the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A right foot or ankle disability was not noted when the Veteran was examined for service entrance.  He complained of tingling and throbbing numbness in the extremities, including the top of the right foot, in March 1968 and was assessed with questionable peripheral neuritis.  He was advised to seek medical evaluation.  A subsequent neuropsychiatric (NP) clinical record dated April 23, 1968, prepared in connection with his induction, concluded "no significant NP disorder apparent at this time."  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1) (History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).  

Given that there is no clear diagnosis of the existence of a right foot or ankle disability prior to service, the Board finds that there is no clear and unmistakable evidence that such a disability existed prior to service.  The fact that the STRs are silent for complaints, treatment, or diagnosis referable to the right foot leads to the conclusion that there was no onset or increase of leg or ankle disability in service.  Thus, there is clear and unmistakable evidence that any such preexisting disability was not aggravated in service.  Further, the 2005 VA examiner opined that "[t]he current right foot drop pathology is a separate disorder from the peripheral neuritis that was diagnosed prior to military service."  

The preponderance of the evidence is against the veteran's claim. Hence, it must be denied.


ORDER

Service connection for a right foot or ankle disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


